Opinion issued September 13, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00374-CV
                           ———————————
                         IN THE INTEREST OF M.F.



                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-05847J


                         MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. No opinion has issued.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Radack, Jennings, and Keyes.